DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/2/20 has been entered. 

Response to Arguments
Applicant’s arguments directed toward Deltana are traversed.  The previously filed claims do not require a door for a person to walk through and a cabinet door (for which Deltana is disclosed for use with) would meet the limitations.  The amended limitations are addressed with the introduction of Spitzer which teaches a door handle for a door which people walk through and addresses the repositioning of the door handle over holes associated with a prior installation.
Applicant’s arguments with respect to the method claims are particularly traversed.  The method claims set forth only the provision of the previously claimed structures and the use of the previously claimed structures for precisely the purposes for which these structures are designed.  Furthermore, the structures of through-bolts and set screws, as well as their uses, are notoriously old and well known in the mechanical arts.
Affidavit under 37 CFR 1.132 filed 2/11/21 is insufficient to overcome the rejection of claims 1-4, 8-14 based upon Deltana as set forth in the last Office action because:  There is evidence of long felt need as being recognized and solved by others.  See Spitzer, DE Patent 10,132,344 paragraphs [0002] – [0004) (translation attached).
The affidavit under 37 CFR 1.132 filed 2/11/21 is insufficient to overcome the rejection of claims 1-4, 8-14 based upon commercial success as set forth in the last Office action because:  sales figures must be adequately defined and the commercial success must be derived from the claimed invention, see MPEP 716.03(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deltana ‘009 in view of Spitzer, DE Patent 10,132,344.
Deltana teaches an adjustable door pull comprising a grip, at least one detachable standoff removably coupled around a perimeter of the grip and adjustable along an entire length of the grip (see below).
Deltana is silent with regard to attaching the disclosed grip to a door through whish a user is able to walk.
Spitzer teaches an adjustable door handle with a grip (10) and at least one detachable standoff (6, 6’) which attaches to a door (see paragraph [0002]).
[Claim 1].


    PNG
    media_image1.png
    472
    912
    media_image1.png
    Greyscale

Regarding Claim 2, see attachment portion with first aperture and protruding portion below.

    PNG
    media_image2.png
    496
    779
    media_image2.png
    Greyscale

Regarding Claim 10, see part number selections below and note the “finish codes” on page 0-6 which set forth brass which is a 

    PNG
    media_image3.png
    292
    449
    media_image3.png
    Greyscale



Claims 3-4, 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deltana-Spitzer 2009 as applied to claims 1-2 above, and further in view of Abrahams ‘338.
All the aspects of the instant invention are disclosed above but for a second aperture and a screw.  
Abrahams teaches an adjustable handle with a standoff having an aperture and a second aperture into which a set screw is inserted, see elements 30, 84a, 82b, see fig. 4.
At the time of the invention it would have been obvious to one of ordinary skill in the art barring any unforeseen result to provide Deltana-Spitzer with a set screw structure as taught by Abrahams because the set screw structure would allow the grip to be loosened from the detachable standoff without having to remove the base, [Claim 3].
Regarding Claim 4, Abrahams further teaches a through bolt 80 which screws into a second aperture in the protruding portion (see 82a).
Regarding Claim 8, see set screw 84a and hole 82b.
Regarding Claim 15, see rejection of Claims 1-3.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deltana-Spitzer as applied to claim 1 above, and further in view of Garrels ‘126.
Deltana-Spitzer clearly teaches end caps visible in the drawing selections above and in the prior art document.
Garrels teaches a removable end cap 60.
At the time of the invention it would have been obvious to one of ordinary skill in the art barring any unforeseen result to provide Deltana-Spitzer with a removable end cap in the style of Garrels because that would allow for replacement of the end caps for repair/replacement or aesthetic choice, [Claim 9].

Claims 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deltana-Spitzer and Abrahams.
Examiner notes that the above method steps contain limitations that are considered obvious over the prior art in view of rejections of the structural limitations previously set forth.  Although the prior art does not explicitly set forth the method steps as claimed when the method steps essentially set forth the provision and use of an apparatus, as intended by its structure, then such method steps are considered obvious when the structure of the apparatus has been demonstrated as obvious or anticipated by the prior art.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SULLIVAN whose telephone number is (571)270-5218.  The examiner can normally be reached on IFP, Typically M-Th, 8:00-6:00, regular Fr availability.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vic Batson can be reached on 5712726987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        

/M.J.S/Examiner, Art Unit 3677